SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

396
KA 10-00230
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

KENNETH J. GARTLER, DEFENDANT-APPELLANT.


SCOTT F. RIORDAN, KENMORE, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 26, 2010. The judgment convicted
defendant, upon a jury verdict, of driving while intoxicated, a class
E felony, and driving while ability impaired.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed for reasons stated in the decision at County
Court.




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court